               Case 1:19-cv-01587-GSA Document 20 Filed 09/11/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM
 4          Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 268-5610
 6          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 7
     Attorneys for Defendant
 8
 9
10
                                  UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
                                        FRESNO DIVISION
12
                                                   )      Case No.: 1:19-cv-01587-GSA
13   SARINA ELAINE CLARK,                          )
                                                   )
14                  Plaintiff,                     )    STIPULATION AND ORDER FOR
                                                   )    EXTENSION OF TIME FOR
15          vs.                                    )    DEFENDANT TO RESPOND TO
                                                   )    PLAINTIFF’S OPENING BRIEF
16                                                 )
     ANDREW SAUL,                                  )
17   Commissioner of Social Security,              )
                                                   )
18                  Defendant.                     )
19
20
21          Plaintiff and Defendant, through their respective attorneys, hereby stipulate that

22   Defendant shall have an extension of time of 14 days, up to and including Monday, September

23   28, 2020, in which to file and serve his response to Plaintiff’s opening brief. Plaintiff shall have

24   15 days, up to and including October 13, 2020 to file and serve her optional reply.

25   ///

26   ///

27   ///

28   ///



     Stip. for EOT & Proposed Order ; 1:19-cv-01587-GSA
              Case 1:19-cv-01587-GSA Document 20 Filed 09/11/20 Page 2 of 2



 1
     DATED September 10, 2020             Respectfully submitted,
 2
                                          By:     /s/ Jonathan Pena*
 3                                                Jonathan Pena
                                                  Pena & Bromberg, Attorneys at Law
 4
                                                  (As authorized via email on 9/10/20)
 5
                                                  /s/ S. Wyeth McAdam
 6                                                S. WYETH MCADAM
 7                                                Special Assistant United States Attorney

 8
     IT IS SO ORDERED.
 9
10      Dated:     September 11, 2020                               /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. for EOT & Proposed Order ; 1:19-cv-01587-GSA
